71 F.3d 884
Cheryl Maloof Johansen, Mildred D. Goldman, Oleeta D. Britt,Gregory B. Richard, Raleigh M. Long, Sr., Clarence E.Norman, Sr., Jerry L. Maloof, Lawrence S. Peeler, R. H.Beckum, Samuel Clary McGill, Katherine McGill Lamar, AubreyG. McGill, Eugene H. McGill, Jr., Elizabeth Bevel McGill,James Curtis McGill, Cherry McGill Rowland, Inez M.McWhorter, Kathleen McGill Beggs, Walter Collins McGill, asAdministrator of A.C. McGill Estate and as Executor ofLillian Inez Norman
NO. 94-8774
United States Court of Appeals,Eleventh Circuit.
Nov 22, 1995
S.D.Ga., 67
F.3d 314

1
DENIALS OF REHEARING EN BANC.